COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 CODY JOSEPH MORGAN,                              §              No. 08-22-00013-CR

                               Appellant,         §                 Appeal from the

 v.                                               §           19th Judicial District Court

 THE STATE OF TEXAS,                              §          of McLennan County, Texas

                               Appellee.          §              (TC# 2011-1673-C1)

                                       JUDGMENT

        The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2022.



                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.